Exhibit 10.5

LYONDELLBASELL INDUSTRIES N.V.

CORPORATE GOVERNANCE GUIDELINES

1. General. The Supervisory Board (the “Board”), which is appointed by the
shareholders, is the ultimate decision-making body of LyondellBasell Industries
N.V. and its subsidiaries (the “Company” or “LyondellBasell”), except with
respect to those matters reserved to the Management Board and/or the
shareholders. The Board is responsible for overseeing and ensuring the
Management Board’s objectives, structure and operation of internal risk
management and control systems, financial reporting process, compliance with
legislation and regulations, business strategies and risks, operations, policies
and processes maximize long-term shareholder value in the context of advancing
the Company’s mission.

2. Election of Supervisory Directors. Beginning with the annual meeting of
shareholders in 2017, each member of the Board will be elected annually. The
number of directors that constitutes the Board (each a “Supervisory Director”)
shall be fixed by the Board, but in no event shall be less than nine Supervisory
Directors. There is no limitation on the number of terms for which a Supervisory
Director may serve on the Board.

3. Succession Planning. The Board plans for succession to the position of Chief
Executive Officer as well as certain other senior management positions. To
assist the Board, the Chief Executive Officer annually provides the Board with
an assessment of senior managers and their potential to succeed him. He also
provides the Board with an assessment of persons considered potential successors
to certain senior management positions.

4. Board Leadership. The Supervisory Directors will annually elect a Chairman of
the Board. The Chairman of the Board shall preside at all meetings of the
shareholders and of the Board as a whole. He shall perform such other duties,
and exercise such powers, as from time to time shall be prescribed by the Board.
The Chairman of the Board shall preside over executive sessions of the Company’s
independent Supervisory Directors, facilitate information flow and communication
among the Supervisory Directors, and perform such other duties as may be
specified by the Board.

5. Supervisory Director Independence. It is the policy of the Company that at
least a majority of the Supervisory Directors meet the New York Stock Exchange
(“NYSE”) Listing Standard’s “independence” requirements. Annually, the
Nominating & Governance Committee of the Board reviews all relevant information,
not merely from the standpoint of the Supervisory Director, but also from that
of persons or organizations with which the Supervisory Director has an
affiliation, and makes recommendations to the Board concerning the independence
of the Supervisory Directors. Based on those recommendations, the Board makes an
affirmative determination as to the independence of each Supervisory Director.
The Board has established categorical standards to assist in making such
determinations. Such standards are set forth in Annex A hereto.

6. Board Size. It is the policy of the Company that the number of Supervisory
Directors not exceed a number that can function efficiently as a body. The
Nominating & Governance Committee considers and makes recommendations to the
Board concerning the appropriate size and needs of the Board. The Nominating &
Governance Committee considers candidates to fill new positions created by
expansion and vacancies that occur by resignation, by retirement or for any
other reason.

 

1



--------------------------------------------------------------------------------

7. Selection Criteria. The Nominating & Governance Committee works with the
Board to determine the appropriate mix of characteristics, skills and experience
for the Board as a whole and for individual Supervisory Directors. In evaluating
the suitability of individuals for Board membership, the Nominating & Governance
Committee takes into account many factors. Those include whether the individual
meets various independence requirements; the individual’s general understanding
of the varied disciplines relevant to the success of a large, publicly traded
company in today’s global business environment, understanding of
LyondellBasell’s global businesses and markets, professional expertise and
educational background; and other factors that promote diversity of views and
experience. The Nominating & Governance Committee evaluates each individual in
the context of the Board as a whole, with the objective of recruiting and
recommending a slate of directors that can best perpetuate LyondellBasell’s
success and represent shareholder interests through the exercise of sound
judgment, using its diversity of experience.

8. Supervisory Director Service on Other Public Boards. The Board does not
believe that it should prohibit Supervisory Directors from serving on other
organizations’ boards and committees. The Board expects each Supervisory
Director to ensure that his commitments do not interfere with his duties as a
Supervisory Director of LyondellBasell. Supervisory Directors consult with the
Chairman and the Chair of the Nominating & Governance Committee before accepting
the offer of another public company directorship or a request to serve as a
member of the audit committee of any other public company. The Nominating &
Governance Committee and the Board will take into account the nature and extent
of the director’s other commitments when determining whether it is appropriate
to nominate that individual for re-election. Service on boards and committees of
other organizations should be consistent with LyondellBasell’s conflict of
interest policies. If a member of the Company’s Audit Committee serves on more
than three public company audit committees, the Board determines whether such
simultaneous service impairs the director’s ability to serve effectively on
LyondellBasell’s Audit Committee.

9. Change in Supervisory Director Occupation. When a Supervisory Director’s
principal occupation or business association changes substantially during his or
her tenure as a Supervisory Director, that Supervisory Director shall review and
consult with the Chairman and the Chair of the Nominating & Governance Committee
on the potential impact, if any, that the change may have on continued Board
service.

10. Supervisory Director Compensation. The Nominating & Governance Committee
annually reviews the compensation of Supervisory Directors and makes a
recommendation to the Board regarding the form and amount of Supervisory
Directors’ compensation.

11. Board and Committee Self-Evaluation. The Board, and each Committee, is
required to conduct a self-evaluation of its performance at least annually.

12. Director Tenure Supervisory Directors shall not be renominated following
their 75th birthday. The Board does not endorse arbitrary term limits on
Supervisory Directors’ service, nor does it believe in automatic annual
re-nomination of a Supervisory Director until he reaches the mandatory
retirement age. Therefore, the Board self-evaluation process is an important
determinant for continuing service.

13. Committees. It is the general policy of the Company that all major decisions
be considered by the Board as a whole. As a consequence, the committee structure
of the Board is limited to those committees considered to be basic to, or
required for, the operation of a publicly owned company.

 

2



--------------------------------------------------------------------------------

Currently these committees are the Audit Committee; Compensation Committee;
Nominating & Governance Committee; Health, Safety, Environmental & Operations
(“HSE&O”) Committee; Finance Committee and Executive Committee. The members and
chairs of these committees are recommended to the Board by the Nominating &
Governance Committee. The members of the Audit, Compensation and Nominating &
Governance Committee shall meet NYSE’s independence requirements as well as the
additional requirements for committee membership established by NYSE and any
other applicable laws, rules and regulations and the applicable committee
charter. At least one Audit Committee member shall be an “audit committee
financial expert” as defined in the SEC’s regulations. Generally, the Board does
not favor mandatory rotation of committee assignments or chairs, believing that
experience and continuity are more important. However, from time to time, as the
Board composition changes, the Nominating & Governance Committee may recommend
rotation of committee and committee chair assignments.

14. Supervisory Director Orientation and Continuing Education. The Company
provides an orientation process for new directors, including a review of
LyondellBasell background materials, a briefing on key issues facing the Company
and meetings with senior management. The Board and its committees receive
regular presentations on the Company’s strategic and business plans, financial
performance, legal and regulatory matters, compliance programs, as well as other
matters. Supervisory Directors are encouraged to take advantage of continuing
education opportunities that enhance their ability to fulfill their
responsibilities. The Company reimburses directors for reasonable costs incurred
in connection with such continuing education.

15. Chief Executive Officer Performance Goals and Annual Evaluation. The
Compensation Committee is responsible for setting annual and long-term
performance goals for the Chief Executive Officer and for evaluating his or her
performance against such goals. The Compensation Committee meets annually with
the Chief Executive Officer to receive his or her recommendations concerning
such goals. Both the goals and the evaluation are then submitted for
consideration by the outside Supervisory Directors of the Board at a meeting or
executive session of that group. The Compensation Committee then meets with the
Chief Executive Officer to evaluate his or her performance against such goals.

16. Communication with Stakeholders. The Chief Executive Officer is responsible
for establishing effective communications with the Company’s stakeholder groups,
i.e., shareholders, customers, Company associates, communities, suppliers,
creditors, governments and corporate partners. It is the policy of the Company
that management speaks for the Company.

17. Meeting Attendance. All Board members are expected to prepare themselves for
and to attend all Board meetings and all meetings of the committees on which
they serve. If circumstances require, a member of the Board may attend a meeting
by conference telephone or other similar communications equipment, which allows
such member to participate in the meeting as if he were present. It is
understood that, on occasion, a director may be unable to attend a meeting.

18. Information Flow and Distribution of Meeting Materials. To facilitate active
and informed discussion at Board and committee meetings, directors receive
background materials in advance of meetings. Through these materials and
presentations at meetings, the Board and its

 

3



--------------------------------------------------------------------------------

committees keep abreast of the Company’s performance and businesses, plans
(including acquisitions, divestitures and capital expenditures), various issues
(including regulatory updates), and new developments. In addition to
meeting-related materials, directors receive other regular and special reports
throughout the year. Proprietary or otherwise sensitive materials may be
reserved for distribution at meetings.

19. Board Meetings. At the invitation of the Board, members of senior management
recommended by the Chief Executive Officer shall attend Board meetings or
portions thereof for the purpose of participating in discussions. Generally,
presentations of matters to be considered by the Board are made by the manager
responsible for that area of the Company’s operations.

20. Supervisory Director Access to Corporate and Independent Advisors. Board
members have free access to all members of management and employees of the
Company. In addition, as necessary and appropriate, Board members may consult
with independent legal, financial, accounting and other advisors to assist in
their duties to the Company and its shareholders.

21. Executive Sessions. Executive sessions or meetings of Supervisory Directors
without management present are held regularly. Additionally, executive sessions
including only independent Supervisory Directors are held at least once a year.

22. Communications with the Board. Shareholders and other interested parties may
write to Supervisory Directors at Corporate Secretary, LyondellBasell
Industries, Suite 300, 1221 McKinney Street, Houston, Texas 77010 or via e-mail
at Investors@lyondellbasell.com. The Supervisory Directors established
procedures for handling such communications and directed the Corporate Secretary
to act as their agent in processing such communications. The Corporate Secretary
forwards communications relating to matters within the Board’s purview to the
Supervisory Directors, communications relating to matters within a Board
committee’s area of responsibility to the Chair of the appropriate committee,
and communications relating to ordinary business matters, such as suggestions,
inquiries and consumer complaints, to the appropriate LyondellBasell executive.
The Corporate Secretary does not forward solicitations, junk mail and obviously
frivolous or inappropriate communications, but makes them available to any
independent Supervisory Director who requests them.

23. Periodic Review of Guidelines. The Board has the authority to amend these
Guidelines. The Nominating & Governance Committee reviews these guidelines and
reports on its review and recommends any changes to the Board.

Amended and Restated Effective February 16, 2017.

 

4



--------------------------------------------------------------------------------

ANNEX A

Categorical Standards of Supervisory Director Independence

A Supervisory Director is considered independent if the Board makes an
affirmative determination after a review of all relevant information that the
Supervisory Director has no material relationship with the Company or any of its
subsidiaries. The Board has established the categorical standards set forth
below, which either meet or exceed the independence requirements of the New York
Stock Exchange listing standards, to assist it in making such determinations. A
Supervisory Director will not be considered independent if the Supervisory
Director, his wife, registered partner or other life companion, foster child or
relative by blood or marriage up to the second degree as defined by Dutch law:

 

  •   is, or within the last five years has been, an employee or member of the
Management Board of the Company or any of its subsidiaries;

 

  •   has received, or during any 12-month period within the last three years
has received, more than $120,000 in direct compensation from the Company or its
subsidiaries, other than Supervisory Director and committee fees and pension or
other forms of deferred compensation for prior service (provided such
compensation is not contingent on continued service);

 

  •   receives personal financial compensation from the Company, or a company
associated with it, other than the compensation received for the work performed
as a Board member and insofar as this is not in keeping with the normal course
of business;

 

  •   is a current partner or employee of the independent auditors of the
Company or any of its subsidiaries;

 

  •   was within the last three years (but is no longer) a partner or employee
of the independent auditors of the Company or any of its subsidiaries and
personally worked on the audit of the Company or any of its subsidiaries within
that time;

 

  •   is, or within the last three years has been, employed as an executive
officer of another company where any of the current executive officers of the
Company or any of its subsidiaries serve, or within the last three years have
served, on such other company’s compensation committee;

 

  •   has had an important business relationship with the Company, or a company
associated with it, in the year prior to appointment. This includes the case
where the Board member, or the firm of which he is a shareholder, partner,
associate or advisor, has acted as advisor to the Company and the case where the
Board member is a management board member or an employee of any bank with which
the company has a lasting and significant relationship;

 

  •   has temporarily managed the Company during the previous twelve months
where management board members have been absent or unable to discharge their
duties; and

 

5



--------------------------------------------------------------------------------

  •   is a current employee of a company that makes payments to, or receives
payments from, the Company or its subsidiaries in an amount which, in any single
fiscal year for the last three fiscal years, exceeds the greater of $1 million
or 2% of such other company’s consolidated gross revenues.

 

6